Citation Nr: 0423190	
Decision Date: 08/24/04    Archive Date: 09/01/04

DOCKET NO.  02-02 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an increased evaluation for peptic ulcer 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and son


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1945 to September 
1946, and from December 1950 to August 1951.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Portland, Oregon.  During the course 
of the current appeal, the RO increased the veteran's rating 
for peptic ulcer disease from 10 to 20 percent.  That is not 
the maximum available, however, and the issue remains on 
appeal.  AB v. Brown, 6 Vet. App. 35 (1993).

The veteran has raised several other issues during the course 
of the current appeal and the RO has denied entitlement to 
service connection for post-traumatic stress disorder (PTSD) 
and anxiety disorder, as well as a claimed colon ulcer, 
stomach condition and rectal bleeding and gas, all alleged to 
be secondary to a colonoscopy for service-connected ulcer 
disease.  However, timely appeals have not been perfected 
therefrom, and these issues, per se, are not part of the 
current appellate review.  The issues, however, of whether 
any of these disorders and/or symptoms are associable with 
the service-connected disorder are, by their very nature, 
integral to the resolution of the current appeal.

The veteran and his son provided testimony before as Veterans 
Law Judge at the RO in March 2004; a transcript of that 
testimony is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In correspondence of record, and at the personal hearing, the 
veteran and his son argued that the clinical evidence in the 
file is not accurate or up-to-date, and that he has had 
significant weight loss, bleeding, pain and other symptoms 
attributable to his ulcer disease and residuals of surgery in 
July and October 2000 for removal of cancerous polyps and a 
colonoscopy, all of which are associable with his service-
connected problems and none of which are reflected in the 
evidence of record.

Clinical reports from the Community Cancer Center dated in 
March 2000 show follow-up radiation oncology consultations 
for a diagnosis of adenocarcinoma of the prostate.  
Collaterally, the veteran had complained of occasional blood 
in his stool in 3 out of 4 specimens as well as occasional 
heartburn.

A pathology report dated in July 2000 showed fragments of 
gastric mucosa with moderately deep gastric pits that were 
lined with differentiated columnar cells and in the bottoms 
of some of the bits there were collections of neutrophils 
suggestive of an acute inflammatory problem.  The supporting 
lamina propria was mildly edematous and infiltrated with 
increased numbers of plasma cells along with occasional 
lymphocytes and eosinophils.  In some instances, there were 
also neutrophils infiltrating this tissue.  Special stains 
for N. Pylori were negative.  Diagnosis was subacute and 
acute inflammation of the gastric mucosa.
 
Clinical records for VA evaluations in October 2000 reflect a 
diagnosis of malignant colon polyps.  He was noted to have a 
history of reflux esophagitis as well as other symptoms.  The 
pathological report showed intramucosal adenocarcinoma 
arising in a tubular adenoma in the descending colon.  Right 
sigmoid colon biopsy showed invasive adenocarcinoma extending 
to the cauterized margin.  A stomach biopsy showed chronic 
gastritis with moderate activity and focal intestinal 
metaplasia with dysplasia.  Helicobacter pylori were 
identified.  A subsequent notation was made that since these 
organisms were often present in duodenal or peptic ulcer, 
further study of the ulcer relationship was required.

In November 2000, a notation was made on surgery that he had 
been found to have polyps on flexible sigmoidoscopy and had 
reportedly had malignant polyps in the left colon on a prior 
endoscopic examination.  He was found to have diverticulitis 
of the sigmoid colon and diverticulosis of the descending 
colon to the sigmoid colon which was not bleeding.  

Clinical records from January 2002 show benign neoplasm of 
the large bowel, malignant neoplasy of the colon and rectal 
anal hemorrhage.  Other records show diagnosis of 
gastroesophageal reflux disease (GERD).

On VA examination May 2003, at which time all of the 
veteran's records were apparently not available, he was noted 
to have a history of loss of weight, about 15 pounds in the 
past few months.  He had occasional nausea and vomiting about 
once every two months or so.  He also had bouts of 
constipation and diarrhea and took Metamucil on a regular 
basis; he had some periodic abdominal colic-like symptoms, 
and on a daily basis, had distention from gas on his stomach, 
and felt bloated.  It was noted that he had recently been 
found to have a hiatal hernia.  He was also noted to have a 
recent diagnosis of anemia.  In a limited examination, there 
was tenderness in the epigastric areas.  Diagnoses were 
service connected peptic ulcer disease presently inactive; 
active GERD with hiatus hernia; chronic anemia; and increased 
stress related to carcinoma of the prostate and possible 
carcinoma of the colon.  Whether anemia or other symptoms 
and/or digestive system carcinomas had any relationship to 
the service-connected ulcer problems was not noted.

Based on the evidence of record, the Board finds that 
additional development is required.  The case is remanded for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He should be asked to provide 
copies of additional private treatment 
reports, if any.  The RO should assist 
him in obtaining such records as 
required.  Up-do-date, comprehensive VA 
clinical records should also be attached 
to the claims file.

2.  The veteran should be scheduled for a 
comprehensive gastrointestinal evaluation 
by a physician who has not previously 
examined him.  

All private and VA clinical records must 
be made available to the examiner.  An 
opinion should be rendered as to the 
relationship between any of the veteran's 
currently identified gastrointestinal 
symptoms, including bleeding, anemia, 
polyps, diverticulitis, diverticulosis, 
gastric mucosal pitting, GERD, chronic 
gastritis, loss of weight, bloating and 
distention, rectal anal hemorrhage, colon 
cancer, etc., and his service-connected 
ulcer disease.  All necessary testing 
should be accomplished.

3.  Thereafter, the RO should 
readjudicate the case and if issues are 
denied, should provide the veteran with a 
comprehensive Supplemental Statement of 
the Case to include all  revisions of the 
law and regulations which have taken 
place as a result of VCAA and to include 
how this may impact upon his pending 
appellate claim.  He should then be given 
an opportunity to respond.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


